The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 4, 2015

                                      No. 04-15-00209-CR

                                      Ramon DAVIDSON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR11312W
                      The Honorable Lorina I. Rummel, Judge Presiding

                                         ORDER
       Adrian A. Perez has filed a motion to withdraw as counsel for appellant. We grant the
motion.

       We abate this appeal and remand the case to the trial court to determine whether
appellant is entitled to appointed counsel and, if so, to appoint appellate counsel. We further
order the trial court to inform this court in writing of its decisions in this matter no later than
June 15, 2015. All filing deadlines are abated until the appeal is reinstated on the docket of this
court.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court